PER CURIAM.
We have considered the husband’s appeal and the wife’s cross-appeal of the amended final judgment of dissolution of marriage. We find merit only in the wife’s contention on cross-appeal that the trial court erred in failing to award her interest on her half of the parties’ $100,000 certificate of deposit from the time of the final hearing until the time she obtains possession of the funds. Graham v. Graham, 519 So.2d 29 (Fla. 4th DCA 1987); see Parker v. Brinson Constr. Co., 78 So.2d 873 (Fla.1955); Dade County v. American Re-Ins. Co., 467 So.2d 414 (Fla. 3d DCA 1985). Accordingly, we reverse that portion of the trial court’s judgment and remand to the trial court with directions to award the wife interest. We affirm the final judgment in all other respects. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed in part; reversed in part; remanded with directions. ■